PER CURIAM.
This cause is before us on appeal and cross appeal from two judgments entered below. The June 5, 1985 judgment awards appellee Gulf Asphalt Corporation contract damages, attorney fees, and costs. The June 12, 1986 judgment denies the claim of appellants for contribution from appellee Bay County Commissioners, and also denies the claim of cross-appellant (Bay County Commissioners) that cross-appellees (Northwestern, Inc. and United States Fidelity and Guaranty Company) are responsible for cross-appellant’s attorney fees.
After careful review of the detailed discussions in the briefs, we are unable to find that appellants demonstrated reversible error.
Likewise, cross-appellant has failed to demonstrate that the trial court’s denial of attorney fees is error. Accordingly, we affirm.
BOOTH, C.J., and WENTWORTH and ZEHMER, JJ., concur.